Citation Nr: 0322457	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for joint pain, 
including claimed as due to an undiagnosed illness.  

2.	Entitlement to service connection for chronic cough, 
including claimed as due to an undiagnosed illness.  

3.	Entitlement to service connection for headaches, 
including claimed as due to an undiagnosed illness.  

4.	Entitlement to service connection for fatigue, including 
claimed as due to an undiagnosed illness.  

5.	Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On April 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Request the veteran's service medical records 
from the National Personnel Records Center 
(NPRC) for his periods of active service.  
Those periods are June 1970 to December 1971, 
and October 1981 to September 1985.  

2.	Then, make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and etiology of his joint 
pain, chronic cough, headaches and fatigue.  
Any indicated additional examinations, studies 
or consultations should be performed.  
a.	After reviewing the record and examining 
the veteran, the examiner is requested to 
note all pertinent symptomatology 
pertaining to the veteran's joint pain, 
chronic cough, headaches, and fatigue.  
He or she should report whether or not 
the symptoms can, by history, physical 
examination, and/or laboratory tests be 
attributed to a known clinical diagnosis 
or otherwise manifested themselves during 
a period of the veteran's active service.  
b.	As to any medically diagnosed disorder 
associated with the veteran's claimed 
joint pain, chronic cough, headaches, 
and/or fatigue, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
identified disorder can be medically 
attributed to the veteran's period of 
service, to include any injuries 
sustained in service or symptomatology 
reported therein.  If the symptoms cannot 
be attributed to a known clinical 
diagnosis, the examiner should so state.  
c.	If the examiner is unable to answer, with 
a reasonable degree of certainty, the 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth.  
		
3.	Provide Dr. Linda M. Plevich, the physician 
who examined the veteran in March 2001 at Dorn 
Veteran's Hospital (VA Medical Center 
Columbia, South Carolina), with the veteran's 
claims file.  Request that Dr. Plevich review 
her examination report and render an opinion 
as to whether it is at least as likely as not 
that the veteran's cardiac symptomatology 
reflects a history of substantial repeated 
anginal attacks and more than light manual 
labor is not feasible.  The rationale for all 
opinions expressed and conclusions reached 
should be set forth.  If Dr. Plevich cannot be 
located, another qualified physician may 
review the claims folder and furnish the 
requested opinion.  
4.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





